DETAILED CORRESPONDENCE
This action is in reply to papers filed 1/21/2021. Claims 107-132 and 135-167 are pending with claims 131-132 and 135-167 examined herein.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20170216408 A1, Published 8/3/2017.

Maintained Rejection(s)
Applicant's arguments filed 1/21/2021, with respect to the 112 (a) scope of enablement rejection of claims 131-132 and 135-136 has been fully considered, and are found partially persuasive. Applicant’s arguments will be addressed following maintained rejection.  

Examiner’s Comment
Claim 154 is missing. See below.

    PNG
    media_image1.png
    137
    853
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 131-132 and 135-136 remain and new claims 144-146 are a method  of treating a human having hemophilia A, said method comprising intravenously administering to the human a pharmaceutical composition comprising an effective amount of an adeno-associated virus vector comprising  (i) an LK03 capsid and (ii) a nucleic acid sequence encoding a Factor VIII (FVIII) having a B domain deletion, wherein the nucleic acid sequence is forth in SEQ ID NO: 7and is operably linked to a liver-specific promoter, and wherein the vector is expressed in hepatocytes in the liver of the human and results in reduction in annualized bleeding rate (ABR) and a reduction in annualized infusion rate (AIR), does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  
The rejection is maintained for the reasons advanced in the previous office action, and will not be reiterated herein. 


Applicant’s Arguments/Response to Arguments
As previously indicated in the instant office action, Applicant’s arguments are partially persuasive. This is because claim 131 has been amended to recite an intravenous administration. Accordingly, arguments pertaining to the route of administration in the previous rejection are withdrawn. 

Applicant argues: As an initial matter, Applicant respectfully submits that, contrary to the Examiner's assertion at paragraph 10 of the Office Action, the vector of High et al. is a vector encompassed by the claims. For example, AAV-SPK-8011 comprising an LK03 capsid is an
AAV vector comprising an AAV capsid serotype, as presently claimed, and a sequence of
SEQ ID NO: 7 is, by definition, an exemplary sequence that has at least 95% (e.g., 100%)
sequence identity to SEQ ID NO: 7, as presently claimed.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Examiner respectfully submits that Applicant’s characterization of the Examiner’s 
    PNG
    media_image2.png
    358
    913
    media_image2.png
    Greyscale

Contrary to Applicant’s statement, the Examiner did not state that the vector of High et al. was not a vector encompassed by the claims. Rather, the Examiner stated that the vector of High et al. was not the same vector of the claims. This distinction is notable because in responding to Examiner’s argument that the specification did not provide any examples for treating a human in need of FVIII, Applicant argued the following on Pg. 6 in ‘Remarks’ filed 4/24/2020.

    PNG
    media_image3.png
    855
    875
    media_image3.png
    Greyscale

In the “Remarks’, Applicant admits that the “….human data shown in Exhibits A-C clearly confirms that the withdrawn claims are enabled.” And as also noted by Applicant “the AAV vector used in each of the above-referenced non-human animal studies and used in the above-referenced ongoing human clinical study is an AAV vector according to the claims that comprises a nucleic acid encoding FVIII (the sequence of SEQ ID NO: 7….) in an expression cassette (sequence of SEQ ID NO: 23….) in an AAV capsid (the sequence of SEQ ID NO: 27, LK03, 
Applicant argues: In addition, with respect to the Examiner's conclusion at paragraph 13 of the Office Action, Applicant respectfully submits that the Examiner has not provided any evidence that use of an element that confers expression in liver in the context of an AAV vector would not confer expression in liver. On the contrary, the section of the subject specification cited by the Examiner did in fact demonstrate transgene expression in the liver when the transgene was operably linked to an element that confers expression in liver. At paragraph 11 of the Office Action, the Examiner points to several references that describe various AAV serotypes having liver tropism, albeit to varying degrees, yet concludes there is doubt that systemic administration would deliver an AAV vector to the liver (paragraph 12 of the Office Action). Applicant respectfully disagrees. However, without agreeing with the Examiner's assertion, claim 131 has been amended to recite intravenous administration and claim 133 has been cancelled, rendering the rejection for this reason moot.
In Response: As previously noted, in view of the inclusion of an ‘intravenous administration’, arguments drawn to the route of administration by the Examiner in the previous office action are withdrawn. 
Applicant argues: Finally, Applicant respectfully submits that the teachings of Sabatino et al. cited by the Examiner at paragraphs 14-15 of the Office Action, which compare the 
transgene that is expressed under the control of "an element that confers expression in liver."
In Response: Arguments drawn to Sabatino are moot as Sabatino was cited by the Examiner for the purposes of limiting the route of administration to an intravenous administration. In view of the amendment to claim 131, which now requires an intravenous administration, the teachings of Sabatino are moot. 
Applicant argues: The specification provides clear guidance that, when coupled with information known in the art, would enable one of ordinary skill in the art to practice the claimed methods of treating a human in need of FVIII by administering the recited pharmaceutical composition comprising the AAV vector to the subject. More specifically, the original disclosures in the specification describe AAV vectors (see, e.g., paragraphs [0137]-[0140]), FVIII-BDD nucleic acid variants (see, e.g., paragraphs [102]-[105]), liver-specific promoters (see, e.g., paragraph [0076]), and routes of administration (see, e.g., paragraph [0181]), that can be used in the claimed invention, and provide working examples that administration of the claimed compositions comprising FVIII transgene constructs packaged into AAV vectors resulted in sustained and high levels of hFVIII in mice (Example 3), and in non-human primates (Example 4).
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. While Examiner acknowledges the working examples, particularly the working example drawn to delivering FVIII, these working examples do not enable the claimed method of treating. A method of delivery does not enable a method of treating as the end points of the 
Applicant’s statement that the the specification provides clear guidance that, when coupled with information known in the art, would enable one of ordinary skill in the art to practice the claimed methods of treating a human in need of FVIII by administering the recited pharmaceutical composition comprising the AAV vector to the subject, is not found persuasive. Again, the specification only provides an enabling disclosure for methods of delivering FVIII, not methods of treating FVIII. If Applicant intends, with the recitation “information known in the art” to mean the High et al. reference- this is not found persuasive for the reasons previously outlined (see para. 8+ of instant office action). 
Applicant argues: As stated in MPEP §2107.03IV: Before a drug can enter human clinical trials, the sponsor, often the applicant, must provide a convincing rationale to those especially skilled in the art (e.g., the Food and Drug Administration (FDA)) that the investigation may be
successful. Such a rationale would provide a basis for the sponsor's expectation that the investigation may be successful. In order to determine a protocol for phase I testing, the first
phase of clinical investigation, some credible rationale of how the drug might be effective or could be effective would be necessary. Thus, as a general rule, if an applicant has initiated
human clinical trials for a therapeutic product or process, Office personnel should presume that the applicant has established that the subject matter of that trial is reasonably
predictive of having the asserted therapeutic utility. (emphasis added).
Accordingly, claim 131 and its dependent claims 132, 135 and 136 satisfy the
enablement requirement, as a person skilled in the art, in view of the disclosure in the
application, would be able to practice the claimed methods of treating a human in need of
FVIII without undue experimentation.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because, as noted earlier, the “therapuetic product” of the clinical trials is not what is being claimed. 
Because Applicant’s arguments were not found persuasive, the rejection is maintained.

                Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
New claims 147-156 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method  of treating a human having hemophilia A, said method comprising intravenously administering to the human a pharmaceutical composition comprising an effective amount of an adeno-associated virus vector comprising  (i) an AAV capsid serotype having the sequence of SEQ ID NO:27 and (ii) a nucleic acid sequence encoding a Factor VIII (FVIII) having a B domain deletion, wherein the nucleic acid sequence is forth in SEQ ID NO: 7 and is operably linked to a liver-specific promoter, and wherein the vector is expressed in hepatocytes in the liver of the human and results in reduction in annualized bleeding rate (ABR) and a reduction in annualized infusion rate (AIR), does not reasonably provide enablement for any other embodiment. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  

and 
 
New claims 157-167 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method  of treating a human having hemophilia A, said method comprising intravenously administering to the human a pharmaceutical composition comprising an effective amount of an adeno-associated virus vector comprising  (i) an AAV capsid serotype having the sequence of SEQ ID NO:27 and (ii) a nucleic acid sequence encoding a Factor VIII (FVIII) having a B domain deletion, wherein the 
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). The court in Wands states that “Enablement is not precluded by the necessity for some experimentation such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue.’ Not ‘experimentation;” (Wands, 8 USPQ2d 104). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighting many factual considerations.” (Wands, 8 USPQ2d 1404). The factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation required is “undue” include, but are not limited to: 
•	(A) The breadth of the claims; 
•	(B) The nature of the invention;
•	(C) The state of the prior art;
•	(D) The level of one of ordinary skill; 

•	(F) The amount of direction provided by the inventor; 
•	(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure
Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
The Nature of the Invention: The inventive concept of the instant application is drawn to a method of treating a human having hemophilia A, wherein said method comprises intravenously administering an infusion of an effective amount of AAV-SPK-8011(LK03 capsid)-hFVIII, under control of a liver-specific promoter, to the human.
Amount of Direction Provided by Inventor/Working Examples: In the High et al. document provided by Applicant (Blood (2018) 132 (Supplement 1): 487), in the paragraph bridging pg. 1 and pg. 2, High discloses they conducted a Phase I/II study of SPK-8011 in 12 men (ages 18-52 years) with severe (n=11) or moderately severe (n=1) hemophilia A. Prior to gene therapy, 8/12 subjects were on prophylaxis, and 4/12 received on-demand treatment. Subjects were enrolled in 1 of 3 dose cohorts, 5E11 vg/kg (n=2), 1E12(n=3), or 2E12(N=7). Additionally, 
At issue for the purposes of the instant rejection is that the AAV-SPK-8011 in High et al. is not the same vector that is claimed. At the outset, the AAV-SPK-8011 used in High comprises SEQ ID NO: 7, not a variant that has at least 95% sequence identity to SEQ ID NO: 7. Both pending independent claims 147 and 157 embrace methods of treatment with a variant that has least 95%. This is problematic. Additionally, Applicant cites the Phase 1/2 clinical study with identifier NCT03003533. As shown below, under “Detailed Description” of NCT03003533, it states “The approach being tested in this clinical research study uses a further modified novel AAV vector….to deliver the human factor VIII (hFVIII) gene into liver cells so that they can produce factor VIII protein.” (Examiner’s emphasis). Notably, claim 147 fails to require expression of the vector in hepatocytes (i.e. liver cells).

    PNG
    media_image4.png
    277
    1163
    media_image4.png
    Greyscale

It is simply problematic for Applicant to cite both the High et al. document and the Clinical Trials document as providing enablement for the claimed method of treatment when the steps and/or products used in those documents are clearly not what is being claimed.  

The State of the Prior Art:  Rudinger (Peptide Hormones, JA Parsons, Ed., 1976, pages 1-7) teaches, "The significance of particular amino acids and sequences for different aspects of biological activity cannot be predicted a priori but must be determined from case to case by painstaking experimental study." Pg. 6 ‘Conclusions’.  To this point, Clancy (Genetic mutation. Nature Education 1(1):187) notes although the haploid human genome consists of 3 billion nucleotides, changes in even a single base pair can result in dramatic physiological malfunctions. For example, sickle-cell anemia is a disease caused by the smallest of genetic changes. Here, the alteration of a single nucleotide in the gene for the beta chain of the hemoglobin protein (the oxygen-carrying protein that makes blood red) is all it takes to turn a normal hemoglobin gene into a sickle-cell hemoglobin gene. This single nucleotide change alters only one amino acid in the protein chain, but the results are devastating. Continuing, Clancy adds that beta hemoglobin (beta globin) is a single chain of 147 amino acids and as previously mentioned, in sickle-cell anemia, the gene for beta globin is mutated. And while the resulting protein still consists of 147 amino acids, because of the single-base mutation, the sixth amino acid in the chain is valine, rather than glutamic acid. Clancy notes that this results in the molecules of sickle-cell hemoglobin sticking to one another and forming rigid rods. These rods cause a person's red blood cells to take on a deformed, sickle-like shape, thus giving the disease its name. The rigid, misshapen blood cells do not carry oxygen well, and they also tend to clog all because of a single nucleotide mutation. See Clancy at Pg. 1. 
The High et al. document provided by Applicant describes a single example of treating hemophilia A. In that example, the AAV vector of High utilizes SEQ ID NO: 7 and not a variant that has at least 95% , at least 96%, at least 97%, at least 98% or at least 99% sequence identity to SEQ ID NO: 7.  In view of the teachings of Clancy et al., one of skill in the art would be burdened with undue experimentation to screen the numerous variants that encompass the at ‘least 95% of SEQ ID NO: 7’ for ability in treating hemophilia A. Hence, the nature of the invention is not reasonably predictable for any of the numerous possible variants due to the unpredictability of structure-function relationships.   
With regards to the limiting the enabling embodiment to a method comprising, inter alia, expression of the SPK-8011 vector in hepatocytes in the liver, Examiner notes that the specification at paragraph 266 teaches intravenous administration of a different AAV vector packaging the same expression cassette as SPK-8011 (i.e. AAV-SPK-8005) showed expression in both the liver and the spleen. Note that this is in spite of the SPK-8005 expression cassette comprising a liver specific promoter.  This is notable because, although comprising a liver-specific promoter, expression of the AAV-SPK-8005 vector was observed in the spleen (i.e. an off-target expression). Chua et al. (J Thromb Haemost. 2013 Jun;11 Suppl 1:99-110., previously cited) note that “…..preventing FVIII transgene expression in the spleen is critical to facilitating long-term expression without the complication of the development of untoward immune same therapeutic benefit?  The lack of a requirement that the therapeutic gene be expressed in a therapeutically relevant cell only serves to exacerbate an already unpredictable art. 
Examiner also notes that the requirement for the recitation “an effective amount” in the claims can be found at paragraph 161 of the PgPub. In this paragraph, the specification states “Compositions of CpG reduced nucleic acid variants encoding FVIII, including vectors, recombinant vectors (e.g., rAAV), and recombinant virus particles can be administered, and methods and uses of the invention can be provided, in a sufficient or effective amount to a subject in need thereof. An “effective amount” or “sufficient amount” refers to an amount that provides, in single or multiple doses, alone or in combination, with one or more other compositions (therapeutic or immunosuppressive agents such as a drug), treatments, protocols, or therapeutic regimens agents, a detectable response of any duration of time (long or short term), an expected or desired outcome in or a benefit to a subject of any measurable or detectable degree or for any duration of time (e.g., for minutes, hours, days, months, years, or cured).” The specification’s definition of the recitation “effective amount” implies that not every amount of CpG reduced nucleic acid variants encoding FVIII will lead to a benefit to a subject. 
The level of Predictability in the Art/Conclusion: The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. Due to the large quantity of experimentation necessary to establish therapeutic levels of FVIII 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 163 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 158. See Below.   

    PNG
    media_image5.png
    60
    875
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    55
    830
    media_image6.png
    Greyscale

When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).Applicant is advised that should claim 158 be found allowable, claim 163 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Conclusion
Claims 107-130 and 137-143 are allowed. 
Claims 131-132, 135-136 and 144-167 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632